TT

Case 1:19-cr-00048-TWP-MJD Document 12 Filed 02/20/19 Page 1 of 4 PagelD #: 29

UNITED STATES DISTRICT COURT F IT, ED

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION FEB 20 20
i
S
UNITED STATES OF AMERICA, ) INDIA CLERK’ s
ANAPOLIg: OFFICE
Plaintiff, ) , DIANA
)
v. ) Cause No. 1:19-cr-
)
JAYLEN BRANCHEAU, 1 ‘ 1 9 -Cr- 0 0 4 8 TWP -MJD
Defendant. )
INDICTMENT
The Grand Jury charges that:
COUNT ONE

(Possession with Intent to Distribute a Controlled Substance)
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(D)

From on or about December 27, 2018, until on or about January 31, 2019, within the
Southern District of Indiana, Indianapolis Division, the defendant,
JAYLEN BRANCHEAU,
did knowingly and intentionally possess with intent to distribute marijuana, a Schedule I controlled

substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D).
Case 1:19-cr-00048-TWP-MJD Document 12 Filed 02/20/19. Page 2 of 4 PagelD #: 30

COUNT TWO
Possessing a Firearm in Furtherance of a Drug Trafficking Crime
18 U.S.C. § 924(c)

From on or about December 27, 2018, and until or about January 31, 2019, within the

Southern District of Indiana, Indianapolis Division, the defendant,
JAYLEN BRANCHEAU,

did knowingly possess a firearm, that is a Kel-Tec 9mm semiautomatic pistol bearing serial
number FF2302, in furtherance of a drug trafficking crime for which he may be prosecuted in a
court of the United States, that is, possession with intent to distribute a controlled substance, as

alleged in Count One.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

COUNT THREE
False Statement During Purchase of a Firearm
18 U.S.C. § 922(a)(6)

On or about December 27, 2018, within the Southern District of Indiana, Indianapolis

Division, the defendant,
| JAYLEN BRANCHEAU,

in connection with the acquisition of a firearm, specifically: a Kel-Tec 9mm semiautomatic pistol
bearing serial number FF2302 from Indy Trading Post, a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written
statement to Indy Trading Post which statement was intended and likely to deceive Indy Trading

Post as to a fact material to the lawfulness of such acquisition of said firearm to the defendant, in

that the defendant represented that his current address was 7506 Grizzly Drive, Ninevah,
Case 1:19-cr-00048-TWP-MJD Document 12 Filed 02/20/19 Page 3 of 4 PagelD #: 31

Indiana, when in fact he lived at 1101 Coventry Court in Greenwood, Indiana.

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT FOUR
False Statement During Purchase of a Firearm
18 U.S.C. § 922(a)(6)

On or about December 27, 2018, within the Southern District of Indiana, Indianapolis

Division, the defendant,
JAYLEN BRANCHEAU,

in connection with the acquisition of a firearm, specifically: a Kel-Tec 9mm semiautomatic pistol
bearing serial number FF2302 from Indy Trading Post, a licensed dealer of firearms within the
meaning of Chapter 44, Title 18, United States Code, knowingly made a false and fictitious written
statement to Indy Trading Post which statement was intended and likely to deceive Indy Trading
Post as to a fact material to the lawfulness of such acquisition of said firearm to the defendant, in
that the defendant selected and checked the “no” response box for question #11 on the ATF Form
4473 which asks “Are you an unlawful user of, or addicted to, marijuana or any depressant,
stimulant, narcotic drug, or any other controlled substance?, when in fact he was a daily user of

controlled substances.

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

FORFEITURE ALLEGATION
The allegations in Counts One through Four of this Indictment are realleged as if fully set

forth herein, for the purpose of giving the defendant notice that the United States intends to seek
Case 1:19-cr-00048-TWP-MJD Document12 Filed 02/20/19 Page 4 of 4 PagelD #: 32

forfeiture of various property pursuant to Title 18, United States Code, Section 924, Title 28,
United States Code, Section 2461, and Title 21, United States Code, Section 853.

if convicted of an offense set forth in Counts One through Four of the Indictment, JAYLEN
BRANCHEAU, defendant herein, shall forfeit to the United States the defendant’s interest in

property seized by law enforcement on or about January 31, 2019, including but not limited to:

a. A Kel-Tec 9mm semiautomatic pistol bearing serial number FF2302; and
b. Twenty-two (22) rounds of 9mm ammunition.
A TRUE BILL:

 

JOSH J. MINKLER
UNITED STATES ATTORNEY

by: Lod

- La
J effrey Preston
Assistant United States Attorney

 
